Return Optimization Securities Enhanced Return Strategies for Moderate-Return Environments Royal Bank of Canada Wealth Management You should rely only on the information contained in the relevant terms supplement, this product prospectus supplement, prospectus supplement or prospectus.We have not authorized anyone to provide information different from that contained in the relevant terms supplement, this product prospectus supplement, prospectus supplement or prospectus.We are offering to sell, and seeking offers to buy, securities only in jurisdictions where offers and sales are permitted. The information contained in the relevant terms supplement, this product prospectus supplement, prospectus supplement or prospectus is accurate only as of the date of the relevant terms supplement, this product prospectus supplement, prospectus supplement or prospectus regardless of the time of delivery of the relevant terms supplement or any sale of our securities. TABLE OF CONTENTS Product Prospectus Supplement Page The Notes Are Part of a Series PS-1 Specific Terms Will Be Described in a Terms Supplement PS-1 Risk Factors PS-2 Use of Proceeds and Hedging PS-13 General Terms of Notes PS-14 The iShares® MSCI EAFE Index Fund PS-27 Other Index Funds PS-38 Supplemental Discussion of Canadian Tax Consequences PS-39 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-41 Underwriting PS-45 Employee Retirement Income Security Act PS-47 Prospectus Supplement Page About this Prospectus Supplement S-1 Risk Factors S-1 Use of Proceeds S-5 Description of Notes We May Offer S-5 Certain Income Tax Consequences S-25 Supplemental Plan of Distribution S-27 Documents Files as Part of the Registration Statement S-29 Prospectus Page Documents Incorporated by Reference 2 Where You Can Find More Information 3 Further Information 3 About This Prospectus 4 Presentation of Financial Information 5 Caution Regarding Forward-Looking Information 5 Royal Bank of Canada 6 Risk Factors 6 Use of Proceeds 6 Consolidated Ratios of Earnings to Fixed Charges 7 Consolidated Capitalization and Indebtedness 8 Description of Debt Securities 9 Tax Consequences 26 Plan of Distribution 38 Benefit Plan Investor Considerations 40 Limitations on Enforcement of U.S. Laws Against the Bank, Our Management and Others 41 Validity of Securities 41 Experts 41
